Opinión concurrente emitida por el
Juez Asociado Señor Martínez Torres,
a la cual se unieron los Jueces Asocia-dos Señores Kolthoff Caraballo y Rivera García.
Opino, al igual que la mayoría del Tribunal, que Bahía Beach Resort & Golf Club, LLC. (Bahía Beach) no cumplió cabalmente con su obligación de proveerle a la Sra. Jacqueline M. Siaca (peticionaria) un lugar habilitado para que pudiera extraerse leche materna en su taller de trabajo de acuerdo con la Ley Núm. 427-2000, infra. Sin embargo, a diferencia de la Opinión del Tribunal, considero que es esa omisión de su deber estatutario la que obliga a Bahía Beach a indemnizar a la peticionaria al amparo del Art. 1802 del Código Civil, infra. Ante esta realidad, no hay que dis-cutir derechos al amparo de la Constitución de Puerto Rico. En cambio, el Tribunal ha restringido el campo de acción de los representantes elegidos por el Pueblo. Eso hace mu-cho más difícil la creación y conservación de empleos en Puerto Rico, en detrimento de los mismos obreros que el Tribunal intenta proteger. Además, me preocupa la impre-cisión del lenguaje usado para describir la obligación pa-tronal de proveer un lugar habilitado a toda empleada que desee extraerse leche materna. Por eso, debemos ser preci-sos con el lenguaje que usemos para describir la obligación patronal de proveer un lugar habilitado a toda empleada que desee extraerse leche materna.
*598HH
AI momento de los hechos, Bahía Beach era un complejo de viviendas y walk-ups en etapa de construcción con cier-tas áreas terminadas y en funcionamiento. La peticionaria era supervisora del Departamento de Seguridad de Bahía Beach desde noviembre de 2007. A inicios de 2008, la se-ñora Siaca quedó embarazada y, en las postrimerías de su estado de gestación, comenzó a agotar su licencia por maternidad. El 19 de diciembre de 2008, con casi un mes de anticipación, la peticionaria notificó a Bahía Beach a través de su Oficial de Recursos Humanos, la Sra. Aixa Olavarrieta Archilla, su deseo de extraerse leche materna en su centro de trabajo.
Luego de reintegrarse a sus labores, el primer lugar que Bahía Beach le ofreció a la peticionaria para que se extra-jera leche materna fue un baño, el cual la peticionaria re-chazó por no considerarlo apto para esa actividad. Poste-riormente, Bahía Beach le proveyó una oficina adyacente a la Oficina de Recursos Humanos ubicada en un vagón. Esa oficina tenía ventanas de cristal por las que otros emplea-dos podían observar desde el exterior a quien estuviese adentro. Por esa razón, la peticionaria tuvo que dedicar parte de su periodo de extracción de leche a tapar las ven-tanas con papel.
Bahía Beach tuvo que contratar a una persona para ocupar el puesto de Rental Manager y necesitaba el lugar que había sido designado a la señora Siaca. Así, pues, transfirió a la peticionaria a otro vagón localizado en un área apartada que se le conocía como “la jungla”, al que le tomaba entre 10 a 15 minutos llegar, tiempo que se le res-taba de su periodo para extraerse leche materna.
En ese tercer lugar había un acondicionador de aire que tenía los conductos cubiertos con hongos y moho. Además, en una ocasión la peticionaria observó cucarachas y otros *599insectos en ese lugar. También, mientras se encontraba en ese vagón en medio del proceso de extracción de leche, tuvo que tolerar que otros empleados le abrieran la puerta a pesar de que había colgado un letrero que ella preparó y que advertía: “Madre Lactante — Favor No Interrumpir”. Del mismo modo, mientras se extraía leche materna, la interrumpían mediante llamadas por radio para que se re-portara a su área de trabajo. Asimismo, en una ocasión la peticionaria encontró ese lugar ocupado por cajas con equipo y material de construcción. Luego de reportar ese incidente, Bahía Beach designó la Casa Club del complejo para que la peticionaria se extrajera leche materna. Cabe destacar que el foro primario estimó que ese cuarto lugar cumplía con los requerimientos de la Ley Núm. 427-2000, infra. No obstante, ese lugar solo estuvo disponible para uso de la peticionaria por un fin de semana.
Por último, Bahía Beach proveyó un quinto lugar para que la peticionaria se extrajera leche materna: el cuarto de almacenamiento del vagón de la Oficina de Recursos Humanos. En ese lugar se almacenaba un armario con uni-formes de empleados, unas cajas con equipo de cocina, con equipo deportivo y con otros víveres, y unas alfombras usadas. Allí también ubicaban los servidores de los sistemas de información del proyecto. Los conductos del acondiciona-dor de aire que se hallaba en ese lugar también tenían hon-gos y moho. De los conductos del acondicionador de aire sur-gía una gotera de agua que caía sobre la única mesa que estaba en ese cuarto y que era usada por la peticionaria en su proceso de extracción de leche materna. Al igual que le sucedió en el vagón que ubicaba en el área llamada “la jun-gla”, otro empleado entró de improviso mientras la peticio-naria se encontraba en pleno proceso de extracción, a pesar de que ella había colgado un letrero de madre lactante frente a la puerta. Los incidentes en los cuales otros emple-ados entraron inesperadamente al lugar donde se encon-*600traba la peticionaria en el proceso de extracción de leche materna fueron reportados a Bahía Beach. Sin embargo, el patrono no tomó medidas correctivas.
H — I
A. La Ley Núm. 427-2000, 29 LPRA sec. 478 et seq., se aprobó a finales del 2000 como una legislación que ex-tiende la política pública del Gobierno de Puerto Rico de promover la leche materna como el alimento principal de los infantes. Véase Exposición de Motivos de la Ley Núm. 427-2000. De esa forma, se obliga a los patronos, públicos y privados, a permitir que sus empleadas acudan al cuido de niños de su centro de trabajo para lactar a su infante o, si el centro de trabajo no tiene cuido, a proveer un lugar ha-bilitado en sus talleres de trabajo para que las madres puedan extraerse leche materna. En aras de instrumentar esos derechos, la Ley Núm. 427, supra, provee para que las empleadas cuenten con una hora de su jornada laboral para realizar cualquiera de esas actividades. 29 LPRA see. 478a. Asimismo, la Ley Núm. 427, supra, requiere el con-sentimiento de la empleada para que el patrono pueda mo-dificar el horario acordado entre las partes para el ejercicio del derecho otorgado por esa ley. 29 LPRA sec. 478f. En ese sentido y para cumplir con su deber, nada en la ley impide que un patrono modifique por sí solo el lugar habilitado para que una empleada se extraiga leche materna, siempre y cuando no afecte el horario ni el periodo que esta dispone para el ejercicio de su derecho estatutario.
Ahora bien, la Ley Núm. 427, supra, no define el lugar habilitado que todo patrono ha de proveer a la empleada que lo solicite. No obstante, a través de un ejercicio de her-menéutica estatutaria, según autoriza el Art. 18 del Código Civil, 31 LPRA sec. 18, es posible concluir que el lugar habilitado que debe proveerse para cumplir con la legisla-ción debe ser privado, seguro e higiénico. Ese análisis *601adopta por analogía los mismos criterios que se le exigen al Gobierno como patrono a través de la Ley Núm. 155-2002, según enmendada, 29 LPRA see. 478 n., a la empresa privada. Del mismo modo, la flexibilidad que le asiste al Gobierno para proveer un lugar habilitado para que una empleada pueda extraerse leche materna también se ex-tiende a la empresa privada. Nótese que el Gobierno no tiene que crear o construir estructuras físicas para cumplir con las disposiciones de la Ley Núm. 427, supra. Art. 2 de la Ley Núm. 155, supra, 29 LPRA see. 478 n. Además, su obligación está supeditada a la disponibilidad de recursos. Id. Véase, además, R.E. González Ramos, Algunos comen-tarios respecto a la ley para reglamentar el periodo de lac-tancia o extracción de leche materna, 82 Rev. Jur. Dig. UPR 7, 22-23 (2013).
La Opinión del Tribunal no aborda lo más importante: esa flexibilidad para cumplir con las disposiciones de la Ley Núm. 427, supra, no es otra cosa que un estándar de razonabilidad. De hecho, el Informe de las Comisiones de Gobierno y de Bienestar Social de la Cámara de Represen-tantes sobre el P. de la C. 1034 de 6 de marzo de 2002, el proyecto de ley que se convirtió en la Ley Núm. 155, supra, y de donde se extrapolan por analogía los criterios con los que el patrono privado tiene que cumplir, dispone explíci-tamente que: “La medida no pretende gravar a las entida-des públicas con una exigencia que exceda sus recursos y los espacios físicos con los que cuenta”. Informe, supra, pág. 3. En otras palabras, a pesar de que se reconoce la importancia de cumplir con el deber estatutario, el legisla-dor fue consciente de que existen circunstancias en las que proporcionar el área habilitada que exige la Ley Núm. 427, supra, puede llegar a ser tan oneroso para el patrono que lo torne en prohibitivo.(1) Ese mismo escenario puede tener *602lugar, más frecuentemente, en la empresa privada. A dife-rencia del Gobierno de Puerto Rico y sus demás dependen-cias que funcionan en su mayoría en edificios con oficinas, no todas las empresas privadas operan dentro de las cua-tro paredes de una edificación (brick-and-mortar business). Por eso, en su día, tendremos la oportunidad de sopesar la interacción del deber patronal que impone la Ley Núm. 427, supra, con la realidad laboral del siglo xxi, la cual, gracias a los adelantos, en algunas instancias ni siquiera requiere presencia física.
En resumen, considero que en un caso como este, en donde se alegue que el patrono privado no proveyó un lu-gar privado, seguro e higiénico para que una de sus emple-adas se pudiesen extraer leche materna, deberá dirimirse si el patrono llevó a cabo esfuerzos razonables para cum-plir con la obligación que le impone la Ley Núm. 427, supra. Esa conclusión deberá estar basada en los hechos particulares de cada caso.
Con respecto al remedio provisto por la Ley Núm. 427, supra, la redacción original del P. de la C. 127 de 24 de enero de 1997 elaboró un esquema administrativo ante el Departamento del Trabajo y Recursos Humanos para que las madres obreras pudieran reclamarle a sus patronos el derecho establecido en esa legislación. Consecuentemente, el Art. 7 de este proyecto disponía que todo patrono que rehusara, impidiera o negara el derecho de la madre obrera a lactar a su criatura o a extraerse leche materna estaría sujeto a una multa de $500 por cada día al que se extendiesen “las consecuencias negativas de la infracción”. Además, en su Art. 9 reconocía de forma explícita que la empleada tenía derecho a que se le pagara el equivalente de tres veces su salario, jornal o compensación correspon-diente por cada día que no disfrutara de su derecho, más *603una suma razonable de gastos, costas y honorarios de abogado.
Por otro lado, el Sustitutivo del Senado al P. de la C. 127 de 19 de junio de 2000 no incluyó la imposición de un multa para el patrono que no proveyera “el privilegio” del periodo para que una empleada lactara a su hijo o se ex-trajera leche materna en su centro de trabajo. Tampoco otorgaba remedios en daños a la empleada. Este otro pro-yecto se aprobó en el Senado y se remitió al Comité de Conferencia junto al P. de la C. 127, supra.
Finalmente, se armonizaron ambos proyectos en Confe-rencia y surgió un lenguaje que eliminó la versión original de la multa de $500 por día y la indemnización a favor de la empleada. En su lugar, se fusionaron los Arts. 7 y 9 del P. de la C. 127, supra, y quedó la redacción actual del Art. 9 de la Ley Núm. 427, supra. Este dispone lo siguiente:
Toda madre lactante a quien su patrono le niegue el período otorgado mediante este capítulo para lactar o extraerse la le-che materna podrá acudir a los foros pertinentes para exigir [que] se le garantice su derecho. El foro con jurisdicción podrá imponer una multa al patrono que se niegue a garantizar el derecho aquí establecido por los daños que sufra la empleada y que podrá ser igual a tres veces el sueldo que devenga la em-pleada por cada día que se le negó el período para lactar o extraerse la leche materna. (Corchetes en el original). 29 LPRA sec. 478h.
De una lectura del artículo vigente se puede colegir que el legislador optó por no limitar el foro ante el cual una madre obrera lactante puede acudir para exigir que se le garantice su derecho a lactar. De igual forma, se le conce-dió al foro con jurisdicción la capacidad de imponer una multa de hasta tres veces el salario o jornal de la empleada sobre el patrono infractor por cada de día que perdure la violación a las disposiciones de esa ley. En esta versión final, el legislador instauró un mecanismo de multa que se *604activa ante el incumplimiento con la Ley Núm. 427, supra, que, a su juicio, acarrea daños sobre la empleada lactante. Así, la última versión del remedio que otorga esa legisla-ción demuestra la intención legislativa de incorporar un mecanismo disuasivo para evitar que las empleadas sufran daños por la negativa de su patrono a reconocerle los dere-chos creados por ese estatuto. Por lo tanto, estamos ante un esquema legislativo que busca sancionar al patrono in-fractor para así hacer valer los derechos de la empleada lactante, pero que no estatuye un remedio reparador en favor de esta.
B. En este caso, no se trata de que Bahía Beach pro-veyera un lugar que emulara los estándares de una sala de operaciones. Tampoco que construyera o estableciera un lugar permanente para que la peticionaria pudiese extra-erse leche materna. Aunque no existe una lista taxativa de las diligencias que Bahía Beach podía llevar a cabo, su incumplimiento con la Ley Núm. 427, supra, estriba en la falta de gestiones sencillas y económicas que pudo haber realizado y que, por el contrario, rehuyó.
En torno a la oficina adyacente a la Oficina de Recursos Humanos (segundo lugar), Bahía Beach tenía a su alcance la posibilidad de colocar unas cortinas para obstruir la vi-sión hacia adentro o, como hizo la peticionaria, adherir pa-pel a las ventanas; así proveería un lugar privado. En lo que respecta al vagón ubicado en "la jungla” (tercer lugar) y el cuarto de almacenamiento en el vagón de la Oficina de Recursos Humanos (quinto lugar), Bahía Beach podía lim-piar para evitar la acumulación excesiva de polvo e impe-dir la proliferación de hongos y moho en los conductos del acondicionador de aire. También podía fumigar o colocar trampas contra insectos en los alrededores del tercer lugar para evitar la aparición de insectos y cucarachas en el lu-gar designado para que la peticionaria se extrajera leche materna; así proveería un lugar higiénico. Además, el pa-trono debía instruir y velar por que el resto de sus emple-*605ados respetaran el horario de la madre lactante para evitar perturbaciones innecesarias. En otras palabras, Bahía Beach tenía que tomar pasos afirmativos para evitar que sus empleados abrieran la puerta del lugar donde se encon-traba la peticionaria en pleno proceso de extracción de le-che y no asumir una actitud pasiva cuando fue alertado de esos incidentes. De esa forma, proveía un lugar privado y seguro.
En fin, al igual que el Gobierno, Bahía Beach no tenía que crear o construir estructuras físicas para cumplir con su obligación de proveer el lugar habilitado que le exige la Ley Núm. 427, supra. Cf. Art. 2 de la Ley Núm. 155, supra. No veo cómo las gestiones anteriormente descritas repre-sentan una carga tan onerosa para Bahía Beach que las tornen prohibitivas.
hH hH hH
A. En Puerto Rico, la responsabilidad civil extracon-tractual nace del Art. 1802 del Código Civil, 31 LPRA see. 5141, el cual dispone que quien “por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado”. Para que exista res-ponsabilidad bajo este estatuto “es necesario: (i) que ocurra un daño; (ii) que haya una acción u omisión culposa o ne-gligente, y (iii) que exista una relación causal entre el daño y la conducta culposa o negligente”. García v. E.L.A., 163 DPR 800, 809 (2005).
Por su parte, la culpa o negligencia ha sido definida como “la falta del debido cuidado, que a la vez consiste en no anticipar y prever las consecuencias racionales de un acto, o de la omisión de un acto, que una persona prudente habría de prever en las mismas circunstancias”. Toro Aponte v. E.L.A., 142 DPR 464, 473 (1997), citando a Ramos v. Carlo, 85 DPR 353, 358 (1962). En los casos en que se alegue que la responsabilidad surge por una omisión, es *606necesario dirimir lo siguiente: “(1) la existencia o inexis-tencia de un deber jurídico de actuar por parte del alegado causante del daño, el incumplimiento del cual constituye la antijuridicidad, y (2) si de haberse realizado el acto omitido se hubiera evitado el daño”. (Énfasis suprimido). Toro Aponte v. E.L.A., supra, pág. 474, citando a Tormos Arroyo v. D.I.P., 140 DPR 265, 271 (1996). Véase, además, Elba A.B.M. v. U.P.R., 125 DPR 294, 308 (1990). Por eso, “hemos resuelto que ‘ante una reclamación fundada en responsa-bilidad por omisión, la pregunta de umbral es si existía un deber jurídico de actuar de parte del alegado causante del daño’ ”. Hernández Vélez v. Televicentro, 168 DPR 803, 813 (2006).
En materia de derecho laboral, en SLG Pagán-Renta v. Walgreens, 190 DPR 251, 260 (2014), tuvimos la oportuni-dad de aclarar que “ ‘[c]omo regla general, ante una con-ducta de un patrono, prevista y sancionada por una legis-lación especial de índole laboral, el empleado s[o]Zo tendrá derecho al remedio que dicha ley disponga, sin poder acu-dir al Art. 1802 del Código Civil’ ”. (Énfasis en original). Sin embargo, señalamos que en ese contexto, el Art. 1802 del Código Civil, supra, puede constituir una fuente legal general para reclamar daños, siempre y cuando la ley la-boral en consideración no lo niegue ni lo limite. Id., pág. 264. Estos pronunciamientos están enmarcados dentro del principio de evitar la doble compensación cuando una ley laboral concede al empleado una indemnización como re-medio exclusivo a su agravio. Bajo este escenario, queda vedada una compensación adicional al amparo del Art. 1802 del Código Civil, supra, o de cualquier otro precepto de carácter general. SLG Pagán-Renta v. Walgreens, supra, pág. 260. El mismo principio nos lleva a concluir que, en la situación inversa, cuando nos encontramos ante una legis-lación de naturaleza laboral que proscribe y penaliza una práctica pero no incluye una compensación como remedio exclusivo para el empleado, este sí podrá acudir al ordena-*607miento general extracontractual para resarcir sus daños. Concluir lo contrario conllevaría dejar a los obreros sin ningún remedio cuando la legislación pertinente solo pro-vea vehículos estatutarios para disuadir las conductas pro-hibidas, como en el presente caso, donde la ley permite la imposición de una multa pero no dispone una compensa-ción como remedio para los posibles daños y perjuicios. Una multa no es un remedio compensatorio para beneficio de una empleada. Por lo tanto, salvo que la legislación especial lo prohíba o disponga un remedio compensatorio, aplica supletoriamente el Art. 1802 del Código Civil, supra, que contiene la regla general de indemnizar cuando se infringe un deber jurídico. Por supuesto, el empleado que acude a este remedio general para el resarcimiento de sus daños deberá probar cada una de los elementos de su causa de acción.
B. En este caso, Bahía Beach incumplió con su obliga-ción estatutaria de proveer un lugar privado, seguro e hi-giénico para que la peticionaria pudiese extraerse leche materna. Según la prueba desfilada en juicio, esa omisión le causó unos daños a la peticionaria que pudieron haberse evitado. Estos daños se reflejaron en una disminución de su producción diaria de leche y, además, provocó que la peticionaria necesitara recurrir al uso de antidepresivos. Apéndice, págs. 30 y 31. Así, vemos que concurren los ele-mentos necesarios para imponer responsabilidad civil ex-tracontractual a Bahía Beach por haber transgredido su deber legal hacia la peticionaria. Toro Aponte v. E.L.A., supra, pág. 473. Como la Ley Núm. 427, supra, es un estatuto de índole laboral que no provee una indemnización como remedio para la peticionaria, entiendo que esta puede acu-dir al Art. 1802 del Código Civil, supra, y a las normas sobre responsabilidad civil extracontractual para obtener una compensación por los daños que el patrono ocasionó al incumplir, culposa o negligentemente, con las obligaciones reconocidas en esta ley especial. Es por esta razón que las *608actuaciones que infringen las obligaciones en la Ley Núm. 427, supra, permiten una causa de acción bajo el palio del Art. 1802 del Código Civil, supra, y la posible imposición de una multa. Consecuentemente, considero que la indemni-zación de $50,000 que el foro primario le otorgó a la peti-cionaria corresponde a una compensación al amparo del Art. 1802 del Código Civil, supra. Por eso es que resulta innecesario y peligroso discutir los contornos del derecho constitucional a la intimidad cuando se tiene disponible la vía estatutaria para dar el mismo remedio a la peticionaria.
Al analizar el alcance del derecho a la intimidad dentro de nuestro esquema constitucional, hemos expresado que los intereses protegidos son esencialmente dos. Por un lado, se encuentra el interés individual de evitar la intro-misión ilícita en la vida privada y, por el otro, la capacidad de poder tomar ciertas decisiones personales e íntimas li-bre de interferencia de terceros. Un examen de la jurispru-dencia revela que este derecho se lesiona, por ejemplo, cuando se limita la facultad de un individuo de tomar de-cisiones personales, familiares o íntimas —Pueblo v. Duarte Mendoza, 109 DPR 596 (1980); Roe v. Wade, 410 US 113 (1973)—, cuando se hostiga a una persona mediante el uso del sistema telefónico —P.R. Tel. Co. v. Martínez, 114 DPR 328 (1983)—, cuando la constante presencia de una foto en los medios de comunicación representa una intro-misión indebida en la vida familiar —Colón v. Romero Barceló, 112 DPR 573 (1982)— o al coartar la facultad de de-cidir sobre el uso de anticonceptivos —Eisenstadt v. Baird, 405 US 438 (1972); Griswold v. Connecticut, 381 US 479 (1965) — . Así, hemos señalado que para alegar exitosa-mente la violación del derecho a la intimidad es necesario que, a la luz de la totalidad de las circunstancias, se de-muestre, primero, que la persona agraviada tenía una ex-pectativa subjetiva real de que su intimidad se respete y, segundo, que la sociedad considera razonable la tenencia de esa expectativa de intimidad. Acarón et al. v. D.R.N.A., *609186 DPR 564, 577 (2012); López Tristani v. Maldonado, 168 DPR 838, 852 (2006). Sin embargo, “[l]a protección constitucional no opera automáticamente. Por el contrario, se activa cuando la persona afectada tiene una expectativa razonable de intimidad sobre el lugar o los artículos registrados. Se trata de un estándar que proviene de la norma federal anunciada en Katz v. U.S., 389 US 347 (1969) [...]”. (Enfasis suplido y escolios omitidos). Weber Carrillo v. ELA, 190 DPR 688, 700-701 (2014).
La Opinión del Tribunal recurre a estos intereses para concluir categóricamente que Bahía Beach lesionó el dere-cho a la intimidad de la señora Siaca. No obstante, en este caso no estamos ante ninguna de las situaciones que he-mos considerado como nocivas al derecho a la intimidad ni ante un caso novel que justifique la creación de una nueva norma constitucional.
En primer lugar, no cabe hablar de que en este caso Bahía Beach, como patrono de la peticionaria, lesionó el derecho de esta a tomar decisiones personales, familiares o íntimas, pues nunca le prohibió extraer la leche materna en su centro de trabajo. Más bien, el patrono reconoció la decisión de la peticionaria y designó varios lugares para que pudiese extraerse leche. Ahora bien, a pesar de que Bahía Beach proveyó ciertos lugares para lactar, incumplió con los requisitos impuestos por la Ley Núm. 427, supra. Por consiguiente, no podemos concluir que Bahía Beach limitó o interfirió con la facultad de la señora Siaca de tomar decisiones sobre su vida privada. Simplemente, violó la Ley Núm. 427, supra.
En segundo lugar, al aplicar el estándar legal apro-piado, tampoco podemos concluir que estemos ante una in-tromisión ilícita por parte de los empleados de Bahía Beach en la intimidad de la peticionaria. En este caso, adjudicamos que la mayoría de los lugares designados por Bahía Beach para que la peticionaria se extrajera leche materna no cumplieron con las disposiciones de la Ley *610Num. 427, supra, esto es, que no fueron privados, seguros e higiénicos. Es decir, Bahía Beach no proveyó, en ciertas instancias, lugares en los que, objetivamente, la peticiona-ria hubiese albergado una expectativa razonable de intimidad.
Los lugares que Bahía Beach designó para que la peti-cionaria se extrajera leche materna eran vagones que ser-vían, en esos momentos, de oficinas administrativas, cuar-tos de almacén y servidores. En otras palabras, previo a que Bahía Beach designara esos lugares para el uso de la peticionaria, estos lugares eran frecuentados por emplea-dos del patrono para realizar actividades relacionadas con su trabajo. Eso lo sabía la peticionaria, pues se le informó que los lugares provistos eran de manera temporera en lo que se formulaba una solución permanente. Además, no surge del expediente que las intromisiones que la señora Siaca tuvo que tolerar mientras se extraía leche materna sucedieran de forma caprichosa. Todo lo contrario. La prueba vertida en juicio demuestra que los empleados siempre realizaban alguna labor relacionada con su trabajo. Igualmente, quienes la perturbaron mientras ejer-citaba su derecho estatutario poseían copias de las llaves de los vagones. Es decir, la peticionaria nunca ostentó la facultad de excluir a terceros de los lugares seleccionados para extraerse leche materna. En ese sentido, la colocación de un letrero, por sí solo, no es suficiente para establecer la existencia de esa expectativa objetiva de intimidad. Por eso, tras considerar las circunstancias particulares de este caso, opino que la peticionaria no albergó una expectativa objetiva de intimidad, pues precisamente Bahía Beach no cumplió con su obligación legal de proveer un lugar verda-deramente privado para que la peticionaria se extrajera leche materna.
En vista de lo anterior, una violación a cualquier expec-tativa subjetiva de intimidad que hubiese tenido la peticio-naria es realmente, en esencia, una infracción a los debe-*611res jurídicos impuestos por la Ley Núm. 427, supra, y es por esa omisión que, precisamente, Bahía Beach responde de acuerdo con el Art. 1802 del Código Civil, supra.
Todo ese análisis constitucional en la Opinión del Tribunal es peligroso e incorrecto. Además, es totalmente in-necesario ante la presencia de leyes que atienden el pro-blema y que, además, proveen los criterios y la autoridad para indemnizar a la empleada peticionaria. En ese sen-tido, las normas de autolimitación judicial nos dictan que “[c]uando se puede resolver un asunto mediante un aná-lisis estatutario, se hace innecesario considerar el aspecto constitucional”. P.P.D. v. Admor. Gen. de Elecciones, 111 DPR 199, 243 esc. 32 (1981), citando a Pacheco v. Srio. Instrucción Pública, 108 DPR 592, 601 (1979). Así, aun-que nos sintamos seducidos a realizar un pronuncia-miento, primero debemos auscultar si este es realmente necesario para disponer del caso ante nuestra consideración. Véanse: Watchtower Bible et al. v. Mun. Dorado I, 192 DPR 73, 115 (2014) (Opinión disidente, Martínez Torres, J.); Weber Carrillo v. ELA et al., supra, págs. 717-718 (Opinión disidente, Martínez Torres, J.); Pueblo v. Muñoz, Colón y Ocasio, 131 DPR 965, 991-992 (1992); E.L.A. v. Aguayo, 80 DPR 552, 596 (1958). No se trata de una metodología adju-dicativa caprichosa, sino de evitar pronunciamientos consti-tucionales prematuros y a destiempo.(2) Este proceder solo representa un “mínimo de condiciones para el ejercicio dis-creto y tolerable de un poder que de otro modo constituiría una clara amenaza para la calidad democrática de [nuestro] sistema y convertiría a los jueces en guardianes de la comunidad”. E.L.A. v. Aguayo, supra, pág. 597.
La metodología adjudicativa que utiliza la mayoría del *612Tribunal inserta más incertidumbre para atraer y promo-ver la inversión económica y creación de empleos, pues la razonabilidad de las regulaciones sobre el sector privado queda permanentemente subyugada a la visión y preferen-cia que ostenten los miembros de este Tribunal. No hay duda de que el derecho de las madres a lactar es un obje-tivo importante y loable. Sin embargo, las consecuencias de la Opinión que se emite hoy trascienden el derecho a lactar en el ámbito obrero-patronal. Si seguimos la misma línea de pensamiento, solo es cuestión de tiempo para que surjan las interrogantes siguientes: ¿Se limita el raciocinio de la Opinión del Tribunal únicamente a la relación obrero-patronal o se extiende a cualquier persona que solicite pro-teger su derecho a lactar privadamente? Recordemos que el derecho a la intimidad opera con fuerza propia (ex pro-prio vigore) y es oponible a personas privadas. ¿Es incons-titucional la Ley Núm. 95-2004, 24 LPRA 3518 et seq., en cuanto permite lactar en lugares de acomodo público pero que no le asegura a la madre lactante que así lo desee un lugar privado dentro del establecimiento? ¿Deben todos los establecimientos comerciales tener disponible un lugar pri-vado para que sus clientes y visitantes lacten, no porque lo exija la Ley Núm. 168 de 4 de mayo de 1949, según enmen-dada, 23 LPRA sec. 43-1, sino por exigencia constitucional? Si la Asamblea Legislativa modifica las exigencias de esas leyes, ¿permanecerá inalterable el requisito de que el lugar debe ser privado, como un deber constitucional?
IV
En conclusión, estoy de acuerdo con que Bahía Beach incumplió con su deber estatutario de proveer un lugar privado, seguro e higiénico para que la peticionaria pu-diese extraerse leche materna en su centro de trabajo. Es por esa omisión de su deber estatutario que Bahía Beach debe indemnizar a la peticionaria bajo el Art. 1802 del Có-*613digo Civil, supra. Por eso, es indebido hablar aquí de solu-ciones constitucionales. Por último, a tenor con el Art. 9 de la Ley Núm. 427, supra, y según se dispone en la sentencia que hoy reinstalamos, Bahía Beach deberá satisfacer una multa que el Tribunal de Primera Instancia, Sala Superior de Bayamón, deberá calcular.
Por todo lo anterior, con mucho respeto y sin personalis-mos, concurro con el dictamen del Tribunal.
Opinión de conformidad emitida por la
Jueza Asociada Se-ñora Pabón Charneco.
Razones que transcienden el papel y la tinta me llevan a emitir un voto de conformidad en la Opinión que antecede. A estas alturas del siglo xxi es difícil creer que aún quede un largo camino que allanar para lograr una igualdad ge-nuina para la mujer trabajadora en los talleres laborales de Puerto Rico; una igualdad que no dependa de la discre-ción de un patrono de decidir si cumple o no con los esta-tutos que se han aprobado para proteger a la mujer de desigualdades en el ámbito laboral. Estas desigualdades arcaicas sencillamente no se justifican en esta etapa de nuestro desarrollo social democrático.
A estas alturas de nuestro desarrollo como sociedad con-fieso que me estremece la realidad que trajo esta contro-versia ante nuestra consideración. Es lamentable que en este momento de nuestra historia una mujer trabajadora se encuentre en la injusta encrucijada de escoger entre su empleo y tomar la decisión de amamantar o extraerse le-che materna como método de alimentación para su infante; máxime, cuando hace más de una década existe un esta-tuto cuya política pública es precisamente evitar ese lamentable escenario. Como mujer trabajadora que ha vivido parte de las vicisitudes de la lucha en busca de una inte-*614gración equitativa de la mujer en el mundo laboral, estaría faltando a mi conciencia si dejo pasar a los anaqueles de la historia la oportunidad de expresarme por separado en cuanto a la controversia que hoy atendemos. Además, me es imperativo atender algunas de las lamentables expre-siones contenidas en la Opinión Concurrente emitida por el Juez Asociado Señor Martínez Torres.
HH
Lamentablemente, en la época que crié a mis tres (3) hijos no existía una protección legal para aquellas mujeres trabajadoras que decidieran amamantar o extraerse leche materna al reintegrarse a su lugar de empleo luego de dis-frutar su licencia de maternidad. No obstante, a pesar de que personalmente no pude disfrutar del beneficio de ejer-cer ese derecho, hace ya más de una década que en Puerto Rico se promulgó legislación para proteger y reconocerles derechos a las madres lactantes en el ámbito laboral. A esos efectos, la Ley Núm. 427-2000, según enmendada, co-nocida como Ley para Reglamentar el Período de Lactancia o de Extracción de Leche Materna, 29 LPRA see. 478 et seq., impone a todo patrono —público o privado— varias obligaciones. Específicamente, la Ley Núm. 427, supra, im-pone a los patronos en Puerto Rico la obligación de que, dentro de la jornada laboral de la empleada lactante, pro-vean un periodo de una (1) hora de amamantamiento si cuentan con una facilidad de cuido de infantes, o para la extracción de leche en el lugar habilitado en su taller labo-ral para esos efectos. Inter alia, la ley dispone cómo podrá distribuirse ese periodo. Además, especifica que la licencia de lactancia tendrá una vigencia de un (1) año contado a partir del momento que la empleada lactante se reincor-pore a su lugar de empleo. Arts. 3 y 4 de la Ley Núm. 427, supra, 29 LPRA sees. 478a y 478b.
Como muy bien se discute en la opinión que antecede, a *615pesar de que la Ley Núm. 427, supra, no detalla de manera taxativa qué condiciones o características específicas debe cumplir el lugar que un patrono está obligado a habilitar para el proceso de extracción de leche materna, el principio in pari materia recogido en el Art. 18 de nuestro Código Civil(1) nos permite analizar otra legislación en este campo en aras de llenar ese vacío jurídico en el estatuto. El resul-tado de ese análisis comparativo de estatutos análogos(2) no puede llevarnos a otra determinación que no sea con-cluir que cuando el Art. 3 de la Ley Núm. 427, supra, alude a un “lugar habilitado” se refiere a un lugar que, como mí-nimo, sea privado, seguro e higiénico.
De hecho, precisa señalar que en la última enmienda que se realizó a la Ley Núm. 427, supra, en el 2006 a los fines de aumentar a una (1) hora el periodo para la extrac-ción de leche, el legislador se expresó en cuanto a las ca-racterísticas que debía tener el lugar que los patronos de-ben habilitar para esos efectos. En aquella ocasión, el legislador se refirió a “un lugar discreto, seguro e higiénico”. Exposición de Motivos de la Ley Núm. 239, 2006 Leyes de Puerto Rico 1255.(3)
*616Razones elementales nos impiden sostener otro signifi-cado para la frase “lugar habilitado” contenida en el Art. 3 de la Ley Núm. 427, supra. Cualquier interpretación con-traria socavaría de raíz la política pública que este impor-tante estatuto quiere salvaguardar. ¿De qué vale otorgar un periodo para la extracción de leche materna si no se le provee a la madre lactante un lugar verdaderamente ade-cuado para esos fines? Ambas cosas son interdependientes. Por esa razón, el legislador obligó al patrono a cumplir con ambas. Lo contrario tendría el resultado directo de minar la efectividad de la ley convirtiendo el estatuto en letra muerta a la merced del arbitrio de un patrono. Avalar que es suficiente con otorgar un periodo para la extracción de leche materna sin que se provea un lugar verdaderamente adecuado para esos efectos sería darle al patrono una de-fensa que no representa más que un subterfugio para in-cumplir con el mandato claro de la Ley Núm. 427, supra. Ello tendría el efecto directo de convertir la decisión de la madre obrera de lactar en una decisión exclusiva del pa-trono, dándole poder para vetar —con sus omisiones— la decisión de una madre de continuar lactando al reinte-grarse a su lugar de empleo. Demás está decir que esa no es la política pública que la Asamblea Legislativa quiso adelantar con la aprobación de la Ley Núm. 427, supra.
H — 1 j.
Los hechos de este caso demuestran el patente y consis-tente incumplimiento por parte de la empresa Bahía Beach Resort & Golf Club, LLC. (Bahía Beach o patrono recu-rrido) con la Ley Núm. 427, supra. Los lugares “habilita-dos” por Bahía Beach para que la señora Jacqueline M. Siaca (señora Siaca o peticionaria) pudiera extraerse leche materna, lejos de ser adecuados para esos fines, represen-taban más un pretexto de cumplimiento con la ley por *617parte del patrono recurrido. A pesar de contar con un lugar adecuado que se encontraba finalizado y en condiciones para operar, Bahía Beach optó por recurrir a la constante reubicación de la señora Siaca a lugares que sencillamente no eran aptos para llevar a cabo el proceso de extracción de leche materna.(4)
No hay que forzar mucho el intelecto para concluir que un baño, una oficina sin privacidad con ventanas de cristal —sin cortinas — , un vagón en medio de un área de construc-ción a quince (15) minutos aproximadamente del área donde la madre lactante normalmente realiza sus laborales, un cuarto de archivos ocupado casi en su totalidad por anaque-les —con humedad y moho— o un cuarto de almacena-miento pequeño con una gotera de agua debido a una filtra-ción justo arriba del espacio disponible para sentarse, no son lugares idóneos para que una madre lactante realice el acto delicado de extraerse leche materna de sus senos. No obstante, estos fueron los lugares que Bahía Beach “habi-litó” para que la señora Siaca realizara este proceso. Res ipsa loquitur.
Según consta en autos, en uno de los lugares “habilita-dos” por su patrono, la señora Siaca tenía que ocupar parte del tiempo que por ley le correspondía para extraerse leche materna, para tapar con papel las ventanas de cristal que la exponían al público y así garantizar su privacidad. Ade-más, para llegar a uno de los muchos lugares que el pa-trono querellado le “habilitó”, tenía que montarse en un carrito de golf y atravesar un camino sin pavimentar. El tiempo que le tomaba llegar a ese lugar —aproximada-mente quince (15) minutos— también se le restaba del pe-riodo de extracción de leche dispuesto en la ley. Como si ello fuera poco, durante ese periodo la llamaban por radio o *618por teléfono para que esta se reportara a su área de trabajo y, en más de una ocasión, fue interrumpida por personal mientras se encontraba en pleno proceso de extraerse leche materna con partes de su cuerpo al descubierto. Sin duda, todo lo anterior evidencia de manera contundente la falta de idoneidad de estos lugares para que la señora Siaca pudiera extraerse leche materna y, por consiguiente, el in-cumplimiento de Bahía Beach con los mandatos de la Ley Núm. 427, supra.
La omisión de Bahía Beach de proveerle a la señora Jaqueline M. Siaca un lugar adecuado para que esta pu-diera extraerse leche materna durante su jornada laboral, tuvo en su persona repercusiones tanto emocionales como físicas. Quedó demostrado mediante prueba pericial que la frustración y los altos niveles de estrés que toda esta situa-ción le provocó a la señora Siaca tuvieron el efecto directo de reducir drásticamente su producción de leche materna. Na-turalmente, esta se deprimió y tuvo que recibir ayuda psi-quiátrica para lidiar con la situación provocada por la omi-sión del patrono recurrido. Eventualmente, la señora Siaca no tuvo otra opción que dejar de alimentar a su hija con leche materna debido a que la reducción en su producción de leche era insuficiente para alimentarla adecuadamente.
Todo esto quedó probado a satisfacción del Tribunal de Primera Instancia. En base a la prueba testimonial que le mereció entera credibilidad, ese foro determinó —correcta-mente— que los lugares provistos por el patrono quere-llado no eran adecuados para llevar a cabo el proceso de extracción de leche, protegido por la Ley Núm. 427, supra.
I — I h-H h-H
A. Según intimado, el Juez Asociado Señor Martínez Torres lamentablemente no me ha dejado otra alternativa que expresarme en cuanto al análisis utilizado por este en su Opinión Concurrente, en la cual concluye que las actua-*619ciones de Bahía Beach en el caso particular de autos no violaron el derecho a la intimidad de la señora Siaca.
Es norma conocida que el derecho a la intimidad en nuestro ordenamiento está protegido por nuestra Carta Magna. Véase Art. II, Secs. 1 y 8 Const. ELA, LPRA, Tomo 1, ed. 2008. En nuestro esquema constitucional, la prima-cía de ese derecho es de tal envergadura que hemos reco-nocido que su invocación opera ex proprio vigore entre particulares. Lozada Tirado et al. v. Testigos Jehová, 177 DPR 893, 910 (2010). Es decir, no es imprescindible una acción estatal para poder invocar esa protección constitu-cional legítimamente. Id. No obstante, su primacía consti-tucional no es sinónimo de un derecho constitucional absoluto. López Tristani v. Maldonado, 168 DPR 838, 851—852 (2006).
A su vez, hemos reconocido que el derecho a la intimi-dad que consagra nuestra lex superior tiene varias vertientes. Por un lado, “el Derecho a la Intimidad protege a las personas en la toma de decisiones personales, fami-liares e íntimas”. AAR, Ex parte, 187 DPR 835, 878 (2013). Estas incluyen, inter alia, el derecho a terminar un emba-razo —Pueblo v. Duarte Mendoza, 109 DPR 596 (1980)—, el derecho a negarse a recibir un tratamiento médico en particular —Lozada Tirado et al. v. Testigos Jehová, supra, pág. 911— y el derecho a utilizar métodos anticonceptivos —Eisenstad v. Baird, 405 US 438 (1972)— . Por otro lado, existe una vertiente del derecho a la intimidad que protege a la persona en sí misma como ser humano. Así, por ejem-plo, no se permite la intromisión en el cuerpo de un ser humano mediante pruebas forzadas de sangre —Missouri v. McNeely, 133 S.Ct. 1552, 185 L.Ed.2d 696— ni la intro-misión con la imagen propia de una persona —López Tristani v. Maldonado, supra—.
Mediante una explicación escueta, en su Opinión Con-currente el Juez Asociado Señor Martínez Torres concluye categóricamente que bajo los hechos particulares del caso *620de autos las actuaciones de Bahía Beach no tuvieron el efecto de interferir directamente con la decisión personal de la señora Siaca de alimentar a su hija con leche materna. Para el Juez Asociado Señor Martínez Torres, el mero hecho de que Bahía Beach nunca le “prohibió” a la peticionaria extraerse leche materna, sino que únicamente le proveyó lugares inadecuados para esos efectos, es sufi-ciente para concluir que Bahía Beach no “limitó o interfirió con la facultad de la señora Siaca de tomar decisiones so-bre su vida privada”. Opinión concurrente del Juez Aso-ciado Martínez Torres, pág. 609. Consecuentemente, en-tiende que el incumplimiento de Bahía Beach con la Ley Núm. 427, supra, no fue una violación al derecho a la inti-midad de la peticionaria, pues esa omisión no limitó o in-terfirió con el derecho de esta de tomar decisiones persona-les, familiares o íntimas. Difiero de este análisis miope.
Si bien es cierto que Bahía Beach en ningún momento le prohibió tajantemente a la señora Siaca a que se extrajera leche materna, no condicionó su permanencia en su empleo a que esta tomara la decisión de no lactar a su hija ni la despidió por haber tomado la decisión de ser una madre lactante, los hechos particulares de este caso —unidos a la prueba vertida en el foro primario— me obligan a concluir que la omisión de Bahía Beach fue una intromisión de facto con la decisión de la peticionaria de continuar lactando a su hija luego de reintegrarse a su lugar de empleo. Me explico.
Según hemos discutido, quedó demostrado mediante prueba pericial que la omisión de Bahía Beach de cumplir con su deber estatutario de proveerle un lugar adecuado a la peticionaria para que esta pudiera extraerse leche ma-terna tuvieron el efecto directo de causar una reducción drástica en su producción de leche materna. Según la prueba pericial que le mereció entera credibilidad al foro sentenciador, esa reducción estaba íntimamente correlacio-nada a la frustración y a los altos niveles de estrés que *621provocó en la peticionaria la omisión del patrono recurrido de proveerle un lugar adecuado para la extracción de leche. Como resultado de lo anterior, la señora Siaca se vio obli-gada a dejar de alimentar a su hija con leche materna de-bido a que la reducción en su producción de leche era insu-ficiente para alimentarla adecuadamente.
De acuerdo con los hechos particulares de este caso es forzoso concluir que la omisión de Bahía Beach de proveer un lugar adecuado fue de tal magnitud que, de facto, afectó la decisión personalísima de la señora Siaca de extraerse leche materna para alimentar a su hija. Ello, pues no pro-veerle el lugar adecuado a la peticionaria para el proceso de extracción convirtió ese acto en gravoso, con la conse-cuencia de reducir su producción de leche y no tener otra opción que dejar de alimentar a su hija con lecha materna; no porque necesaria y voluntariamente así lo quiso o deci-dió, sino porque fisiológicamente no le quedó otra opción. Con sus actos, Bahía Beach usurpó la decisión de la señora Siaca a lactar; su omisión y su negligencia la obligaron a tomar esa decisión y, por lo tanto, limitó e interfirió direc-tamente con la facultad de la peticionaria de tomar la de-cisión personalísima de lactar a su hija.
Contrario a lo que intima el Juez Asociado Señor Mar-tínez Torres, en la Opinión que antecede no se pauta que la omisión y negligencia de Bahía Beach de proveer un lugar privado, seguro e higiénico automáticamente se traduce a una prohibición absoluta por parte de un patrono a que una madre tome la decisión personalísima de lactar. Es decir, la Opinión que antecede no establece que si un pa-trono viola la Ley Núm. 427, supra, este automáticamente viola el derecho a la intimidad de la empleada por el mero hecho de no proveerle un lugar privado, seguro e higiénico. Más bien, y como muy bien se discute en la Opinión que antecede, para que esa violación constitucional ocurra será necesario que la empleada agraviada pruebe los siguientes elementos, a saber: (1) que su patrono incumplió con las *622exigencias de la Ley Núm. 427, supra, al no proveerle un lugar privado, seguro e higiénico para extraerse leche ma-terna, y (2) que esa omisión del patrono le causó daños al tener el efecto directo (nexo causal) de provocar que esta tuviera que dejar de amamantar a su hijo o hija con leche materna. Ello se probó en el caso de autos. Por supuesto, el análisis anteriormente descrito dependerá de las particu-laridades de cada caso.
B. Ahora bien, si cortas de vista son las expresiones del Juez Asociado Señor Martínez Torres con relación al derecho a la intimidad en la vertiente discutida en el acá-pite anterior, lo expresado por este en cuanto a la expecta-tiva de intimidad de una madre lactante es, francamente, pasmoso y perturbador.
Pintando con brocha fina los hechos del caso de autos, el Juez Asociado Señor Martínez Torres expresa categórica-mente que la peticionaria no tenía una expectativa de in-timidad al momento de extraerse leche materna en su lu-gar de empleo. Vehementemente, difiero.
No albergo duda que en este caso hubo una violación al derecho a la intimidad de la señora Siaca. Esta violación se concretizó en las dos (2) instancias en que los empleados de Bahía Beach ignoraron el letrero de “Madre Lactante— Favor No Interrumpir” colocado por la peticionaria y en-traron mientras esta se encontraba en pleno proceso de extracción de leche con parte de su cuerpo al descubierto. Estas instancias fueron notificadas a Bahía Beach, no obs-tante, este optó por asumir una actitud pasiva y nada hizo al respecto. Las actuaciones de los empleados de Bahía Beach —quienes son sus agentes— laceraron la intimidad de la peticionaria al interrumpirla en un momento íntimo y en un lugar donde ella albergaba, sin lugar a dudas, una expectativa legítima de intimidad. Las actuaciones de Ba-hía Beach expusieron a la señora Siaca a que otros emple-ados la vieran mientras realizaba el proceso de extracción de leche materna, lo cual la peticionaria alegó y probó que *623le ocasionó daños. Nuestros pronunciamientos sobre ese tema apoyan esta conclusión.
Es norma reiterada que la expectativa de intimidad de un ciudadano se determina utilizando un estándar de dos elementos, uno objetivo y otro subjetivo. Estos elementos son: (1) que el individuo, dentro de las circunstancias de su caso, tenga una expectativa real de que su intimidad será respetada (criterio subjetivo), y (2) que la sociedad está dispuesta a reconocer esa expectativa subjetiva como como una legítima y razonable (criterio objetivo). Véase Vega et al. v. Telefónica, 156 DPR 584 (2002). Este estándar se uti-liza, ya en el ámbito civil, criminal o administrativo. íd.
Según intimado, no hay que forzar mucho el intelecto para concluir que una madre lactante —y en particular la peticionaria de— autos alberga una expectativa de intimi-dad al momento de extraer su leche materna o lactar a su hijo. Es evidente que la peticionaria de autos cumple con el criterio subjetivo, ya que sin duda alguna esperaba que su privacidad fuera respetada al momento de extraerse leche materna en su lugar de empleo. Esa expectativa era de tal magnitud, que la señora Siaca tomó medidas afirmativas para asegurase que se respetara. A esos efectos, colocaba letreros en las puertas, en los cuales exigía y reclamaba privacidad, cerraba la puerta con seguro y tapaba con papel las ventanas de esos lugares para evitar ser vista por el público, todo para realizar el tan íntimo y eminentemente femenino acto de exponer sus senos para extraer el ali-mento para su bebé. Es absolutamente increíble que en este siglo una persona concluya que la peticionaria de autos —y cualquier madre lactante en una posición similar— no cumpla al menos con el criterio subjetivo de expectativa de intimidad.(5)
*624Pero, según mencionado, para que su expectativa esté constitucionalmente protegida, la madre lactante debe cumplir también con el criterio objetivo en cuanto a que la sociedad está dispuesta a reconocer esa expectativa como legítima y razonable. Francamente, pensaba que no había dudas en cuanto a que la sociedad contemporánea ya había reconocido la intimidad y privacidad que para algunas mu-jeres conlleva el acto de lactar o extraerse leche materna. De hecho, de las pocas controversias en cuanto a la expectativa de intimidad en las que ese debate parecía estar superado era en cuanto a la aceptación social del carácter íntimo que conlleva ese acto. Pero, como vimos, para el Juez Asociado Señor Martínez Torres es ilegítimo e irrazonable que la so-ciedad reconozca objetivamente esa realidad. Como mínimo, tengo que reconocer la audacia que ha tenido el Juez Aso-ciado Señor Martínez Torres para expresar esa conclusión en una Opinión que habrá de publicarse y que quedará in-deleble en la historia de este Tribunal.
Superado ese análisis, nos corresponde contestar la in-terrogante siguiente: ¿Ha reconocido objetivamente la so-ciedad el derecho a la intimidad y privacidad que conlleva el acto de lactar? La contestación a esa interrogante me parece que es evidente. Por ejemplo, nuestra Asamblea Le-gislativa ha realizado numerosas expresiones al respecto. En el Art. 2 de la Ley Núm. 155-2002 se expresó que el “lugar habilitado” para que una mujer pueda lactar o ex-traer su leche debe ser uno que garantice la “privacidad. *625seguridad e higiene”. (Énfasis y subrayado nuestros). 29 LPRA see. 478 n. Si la sociedad no está dispuesta a reco-nocer la intimidad que conlleva el acto de lactar, ¿por qué entonces exigir estatutariamente que el lugar habilitado debe ser privado?
Por otro lado, el Art. 1 de ese estatuto expresa que todas las corporaciones públicas y agencias deberán designar áreas “para salvaguardar el derecho a la intimidad de las lactantes que interesen lactar a sus criaturas”. (Énfasis y subrayado nuestros). 29 LPRA see. 478 n. Asimismo, en la Exposición de Motivos de la Ley 65-2005 —que enmendó la Ley Núm. 155, supra— la Asamblea Legislativa se autoim-puso el requisito de proveerle a las madres trabajadoras que laboraran en esa rama constitucional el derecho a un lugar en el que “puedan extraerse la leche materna y así brindarle el espacio y la intimidad que necesita para ese proceso”. (Énfasis y subrayado nuestros). 2005 (Parte 1) Leyes de Puerto Rico 260. El mismo escenario ocurre en la jurisdicción federal, ya que en la See. 7 del Fair Labor Standards Act of 1938 el Congreso estableció lo siguiente:
See. 4207 Reasonable break time for nursing mothers.
(r)(l) An employer shall provide—
(A) a reasonable break time for an employee to express breast milk for her nursing child for 1 year after the child’s birth each time such employee has need to express the milk; and
(B) a place, other than a bathroom, that is shielded from, view and free from intrusion from coworkers and the public. which may be used by an employee to express breast milk. (Énfasis y subrayado nuestros). Pub. L. 111-148, 124 Stat. 577, Sec. 4207.
Estos ejemplos básicos explican por qué es evidente que una madre lactante cumple con el criterio objetivo en cuanto a que la sociedad está dispuesta a reconocer su ex-pectativa de intimidad durante el acto de lactar o extraerse leche materna. Toda esta legislación de envergadura apro-bada durante los últimos veinte años, tanto en la esfera *626federal como en la estatal, va dirigida a reconocer esa inti-midad y privacidad que como sociedad hemos aceptado que conlleva —como cuestión inherente— la lactancia materna. Ciertamente, como todo interés de privacidad, un ciudadano puede renunciar a su expectativa de intimidad mediante actos afirmativos. Es decir, el acto de lactar puede ser público si así lo decide la madre lactante y ello estaría enmarcado dentro de su facultad de tomar decisio-nes sobre su vida privada. No obstante, no hay duda que, bajo los hechos particulares de este caso, la peticionaria quería que su privacidad fuera respetada al momento de extraerse leche materna en su lugar de empleo; de modo que realizó actos afirmativos a esos efectos.
El acto de lactar o extraer leche materna implica el que una mujer se despoje parcialmente de su vestido, exponga partes incuestionablemente íntimas de su cuerpo y, desde las entrañas de su propio ser, de lo que ella y solo ella le puede proveer a su bebé: un alimento puramente maternal. Francamente, es doloroso que en este Foro existan juristas que no reconozcan la intimidad y privacidad inherente que para algunas mujeres conlleva ese acto. Lo expresado por el Juez Asociado Señor Martínez Torres denota y destila un pensamiento patriarcal aterrador que, en lo personal, pen-saba había sido superado por nuestra sociedad. ¡Qué lás-tima!
IV
En fin, no me queda más que hacer un llamado a los patronos en Puerto Rico y aconsejarles a que repasen de-tenidamente las obligaciones que les impone la Ley Núm. 427, supra. Debe quedar meridianamente claro que las ca-racterísticas que debe cumplir el lugar provisto a las ma-dres lactantes para la extracción de leche materna no queda a la merced de su concepción de lo que es “habili-tado” por ser más conveniente y menos oneroso para su *627negocio. Es decir, para efectos de la Ley Núm. 427, supra, “habilitado” no es sinónimo de “conveniencia”. El lugar que la Ley Núm. 427, supra, exige a los patronos que habiliten para la extracción de leche materna, como mínimo, tiene que ser privado, seguro e higiénico. Cumplir con estos re-quisitos no implica que el patrono tenga que construir una estructura o facilidad para esos efectos, sino que, dentro de las facilidades y las realidades de su negocio, tiene que cerciorarse de que, como mínimo, el lugar que se le provea a la madre lactante sea privado, seguro e higiénico. Para algunos patronos —debido a la naturaleza de su taller la-boral o por falta de empatia— cumplir con lo anterior po-drá resultar difícil o poco conveniente, pero no imposible.
Ya es momento que los patronos en Puerto Rico se sen-sibilicen con las necesidades de las madres obreras que componen gran parte de la fuerza laboral en Puerto Rico y que dejen atrás nociones arcaicas. Aquellos a quienes se les imposibilite esta tarea, les recuerdo que cumplir con los mandatos de la Ley Núm. 427, supra, no queda a la merced de su discreción ni al antojo de su conveniencia.

 En esa misma línea, la Fair Labor Standards Act of 1938, 29 USCA sec. 201 et seq., dispone que todo patrono debe proveer un lugar habilitado para que una empleada se extraiga leche materna y un periodo para el ejercicio de ese derecho en *602su taller de trabajo. 29 USCA sec. 207(r)(l). Sin embargo, la ley exime a todo patrono que emplee 50 empleados o menos del cumplimiento con esas disposiciones si su observancia es demasiado onerosa {“undue hardship”). 29 USCA sec. 207(r)(3).


 Adviértase que ya este Tribunal se ha tenido que enfrentar a las consecuen-cias de pronunciamientos constitucionales desacertados y a destiempo por no ceñirse a las normas de adjudicación adecuadas. J. J. Alvarez González, Análisis del término 2003-2004: derecho constitucional, 74 Rev. Jur. UPR 597, 615-616 (2005) (donde se comenta las ramificaciones que tuvieron los fundamentos constitucionales utilizados para resolver Amy v. Adm. Deporte Hípico, 116 DPR 414 (1985)).


 El Art. 18 del Código Civil dispone que “[l]as leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro”. 31 LPRA sec. 18.


 Véase, por ejemplo, Ley Núm. 155-2002 (29 LPRA see. 478 n.).


 Por otro lado el 13 de agosto de 2015 se presentó en el Senado de Puerto Rico el P. del S. 1451. Inter alia, este Proyecto propone una enmienda al Art. 3 de la Ley Núm. 427-2000, según enmendada, conocida como Ley para Reglamentar el Período de Lactancia o de Extracción de Leche Materna, 29 LPRA sec. 478a, para disponer que el espacio destinado para la lactancia o para el proceso de extracción de leche materna debe cumplir con los tres (3) criterios mínimos reconocidos en esta Opinión, a saber: privacidad, seguridad e higiene. En cuanto a este particular, la Exposición de Motivos del referido Proyecto dispone lo siguiente:
“[...] para que no quede duda y no exista espacio para controversia sobre el tema, ni necesitar recurrir a analogías al momento de interpretar la ley, es menester de esta Asamblea Legislativa incluir los criterios antes discutidos de manera explí-cita e inequívoca en la Ley 427[, guprá\, para el conocimiento tanto de madres lac-tantes como de los patronos”. P. del S. 1451, pág. 4.
De lo anterior podemos colegir que la actual Asamblea Legislativa está conside-rando un proyecto de ley que expresamente reconoce los criterios avalados en la *616Opinión que antecede y que están recogidos en otra legislación relacionada con esta materia.


 Surge de los autos que, al momento de los hechos, Bahía Beach Resort & Golf Club, LLC. se encontraba en construcción. No obstante, la zona residencial, el área de los “walk-ups” —conocida como “Las Verandas”— y la casa club se encontraban finalizadas y en condiciones para operar. La Sra. Jacqueline M. Siaca fue asignada a la casa club para llevar a cabo el proceso de extracción de leche. No obstante, ese espacio estuvo disponible por un fin de semana únicamente.


 En ese sentido, el Juez Asociado Señor Martínez Torres expresa que la peti-cionaria de autos no tenía una expectativa (subjetiva) de intimidad ya que, inter alia, había empleados del patrono que tenían llaves para entrar al lugar que se le proveyó para extraer su leche materna. Sin embargo, los empleados tenían llaves y acceso al lugar en el cual se encontraba la peticionaria mientras se extraía leche precisamente *624por la omisión del patrono de cumplir con el requisito de proveer un lugar privado que dispone la Ley Núm. 427, supra. Es inconcebible que se le impute a la señora Siaca el conocimiento de que no estaba en un lugar privado, a pesar de todas las acciones que ella, motu proprio, llevó a cabo porque su patrono falló en proveerle un lugar privado. Ese argumento patentemente circular implica que la peticionaria “de-bió saber que el lugar no era privado, porque el patrono faltó a su deber de proveerle un lugar privado”. Además de considerar que el Juez Asociado Señor Martínez Torres entremezcla incorrectamente los conceptos de aquello que es subjetivo y objetivo para efectos de determinar si una persona alberga una exceptiva legítima de intimi-dad, me parece paradójico concluir que la peticionaria no albergaba una expectativa subjetiva de intimidad por la omisión de su patrono de proveerle un lugar privado. Su expectativa subjetiva de intimidad la crea ella de manera personálísima, no su patrono mediante una omisión.